                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                  CHARLESTON DIVISION


The Turtle Factory Building Corporation,  )                    C/A. No. 2:19-976-RMG
                                          )
             Plaintiff,                   )
                                          )
      v.                                  )
                                          )                    ORDER AND OPINION
ECS Southeast, LLP,                       )
ECS Carolinas, LLP, and                   )
ECS Corporate Services, LLC,              )
                                          )
             Defendants.                  )
__________________________________________)


           Before the Court is Defendant ECS Corporate Services, LLC (“ECS Corporate”)’s motion

for summary judgment (Dkt. No. 57). For the reasons set forth below, the Court grants ECS

Corporate’s motion.

      I.      Background1

           This case arises out of Plaintiff’s purchase of 228 Meeting Street, Charleston, SC 29401

(the “Property”) from non-party McGrath Real Estate Holdings, LLC. Plaintiff alleges that, in

purchasing the Property, it relied on a property condition assessment report (“PCR”) prepared by

Defendant ECS Carolinas, LLP (“ECS Carolinas”)2. See (Dkt. No. 58-6). Plaintiff alleges that the

PCR contained inaccurate information about the Property. Plaintiff alleges that it was damaged

because of, inter alia, its reliance on the PCR.




1
    All facts are viewed in a light most favorable to Plaintiff, the non-moving party.
2
  ECS Carolinas, LLP changed its name to ECS Southeast, LLP (“ECS Southeast”) effective
January 1, 2017 and the entity know as ECS Carolinas, LLP is no longer active in South Carolina
and is a dissolved entity. (Dkt. No. 14).
         Plaintiff brings four causes of action against ECS Carolinas, ECS Southeast, and ECS

Corporate, including: (1) Amalgamation/Alter Ego/Mere Continuation; (2) Negligence/Gross

Negligence; (3) Breach of Express and Implied Warranty; and (4) Breach of Contract. (Dkt. No.

1-1); see (Dkt. No. 65 at 4) (“Plaintiff alleges that Defendant ECS Corporate Services, LLC is

liable . . . for its role within the ‘ECS Group of Companies’ as the entity responsible for training,

staffing and supervision of Justin Weaver and Peter Domenico, maintaining corporate documents;

as well as, under amalgamation, alter ego and/or corporate successor liability theory.”).

         ECS Corporate now moves for summary judgment on all of Plaintiff’s claims, arguing it is

a distinct legal entity that was not involved in the operative facts of this dispute. (Dkt. No. 57).

Plaintiff opposes. (Dkt. No. 65). ECS Corporate filed a reply. (Dkt. No. 76).

         ECS Corporate’s motion is fully briefed and ripe for disposition.

   II.      Legal Standard

         To prevail on a motion for summary judgment, the movant must demonstrate that there is

no genuine dispute of material fact and the movant is entitled to judgment as a matter of law. Fed.

R. Civ. P. 56(a). The Court interprets all inferences and ambiguities against the movant and in

favor of the non-moving party. U.S. v. Diebold, Inc., 369 U.S. 654, 655 (1962). Where the moving

party has met its burden, the non-moving party must come forth with “specific facts showing that

there is a genuine issue for trial.” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986) (citing Rule 56(e)); Lilly v. Crum, No. 2:19-CV-00189, 2020 WL 1879469,

at *4 (S.D.W. Va. Apr. 15, 2020) (noting that the “mere existence of a scintilla of evidence in

support of the plaintiff's position will be insufficient” to create a genuine dispute) (citing Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986)).




                                                  2
   III.      Discussion

          ECS Corporate seeks summary judgment on all of Plaintiff’s claims on the basis that no

evidence exists to support Plaintiff’s alter ago, amalgamation, and mere continuation claim. (Dkt.

No. 57).

          An amalgamation of interest analysis considers the relationship of the defendant

corporations to their officers, directors, headquarters, employees, functions, written

representations, and admissions of liability to determine whether there exists “an amalgamation of

corporate interests, entities, and activities so as to blur the legal distinction between the

corporations and their activities.” Magnolia North Property Owners’ Ass’n v. Heritage

Communities, Inc., 397 S.C. 348, 358-60, 725 S.E.2d 112,117-18 (Ct. App. 2012); Walbeck v. l’On

Company, LLC, 426 S.C. 494, 528 (Ct. App. 2019). “To establish corporate liability across

multiple corporate entities, [however], a plaintiff must demonstrate ‘more than the various entities'

operations are intertwined.’” Hofferth v. Janssen Pharms., Inc., No. 3:17-CV-01560-MGL, 2020

WL 1536218, at *9 (D.S.C. Mar. 31, 2020) (citing Pertuis v. Front Roe Restaurants, Inc., 817

S.E.2d 273, 280 (S.C. 2018)). Rather, “[c]ombining multiple corporate entities into a single

business enterprise requires further evidence of bad faith, abuse, fraud, wrongdoing, or injustice

resulting from the blurring of the entities' legal distinctions.” Pertuis, 817 S.E.2d at 281 (emphasis

added).

          In support of its motion, ECS Corporate first cites an affidavit provided by its General

Counsel, Douglas Cole. Cole affirms that the PCR was performed solely by ECS Carolinas and

that ECS Corporate “does not provide engineering services, is not licensed to perform those

services, and its primary function is to oversee corporate, human resources, IT and general




                                                  3
management matters pursuant to a Master Services Agreement [the “MSA”] with Engineering

Consulting Services, Ltd.” (Dkt. No. 57-1 at 1-2).3 Attached to Cole’s affidavit is the affidavit of

James Eckert, ECS Corporate Services’ CFO. (Dkt. No. 57-1 at 4). Eckert attaches to his affidavit

an unsigned copy of a Master Services Agreement which he affirms ECS Corporate “ha[s] been

operating under since 2005 and which serves to guide the services ECS Corporate Services, LLC

provides to the operating subsidiaries.” (Id.) (stating that “I recall the agreement being signed but

cannot locate that copy”).

        ECS Corporate then cites the deposition testimony of Jim Carpenter, Senior Vice President

and Corporate Engineer, its Rule 30(b)(6) designee. Carpenter testified that ECS Corporate was a

subsidiary of Engineering Consulting Services, Limited, and that ECS Corporate was, in turn, the

“support subsidiary” to other regional subsidiaries such as ECS Carolinas. (Dkt. No. 57-2 at 2-3)

(“Corporate Services is a support subsidiary, and then the other subsidiaries, Mid-Atlantic,

Southeast, et cetera, are also subsidiaries of [Engineering Consulting Services, Limited]”).

Carpenter testified that ECS Corporate provides accounting, human resources, legal, and IT

services to said subsidiaries. (Id. at 4).

        ECS Corporate then cites the deposition testimony of Peter Domenico, the engineer for

ECS Southeast who performed the PCR. Domenico testified that he was “employed by ECS

Southeast.” (Dkt. No. 57-3 at 3) (testifying that Domenico was employed by “ECS Midwest

followed by ECS Carolinas followed by ECS Southeast”). Domenico notes that he received

different W2s for each ECS subsidiary he worked for. (Id.); (Id. at 4) (further testifying that ECS




3
 Jim Carpenter, the Rule 30(b)(6) deponent for each named Defendant, testified that Engineering
Consulting Services, Limited is the holding company for, inter alia, ECS Corporate Services, ECS
Southeast, and ECS Carolinas. (Dkt. No. 57-2 at 3).


                                                 4
Corporate “provided corporate services” such as “legal, accounting, [and] HR” for the ECS entities

Domenico worked for).

         Last, ECS Corporate attaches to its motion a W2 for Justin Weaver, another engineer

involved with the PCR, showing ECS Carolinas as his employer. (Dkt. No. 57-4). But see (Dkt.

No. 65 at 3) (contending that Weaver is “a field observer, not a licensed professional engineer”).

         Given the above, ECS Corporate concludes that Plaintiff is “unable to show an

amalgamation of corporate interests, entities, and activities so as to blur the legal distinction

between the ECS entities corporations and their activities in order to amalgamate them under a

theory of the single business enterprise. Plaintiff has only shown that the entities share the letters

‘ECS’ in common, no more. Plaintiff has failed to provide evidence of bad faith, abuse, fraud,

wrongdoing or injustice resulting from the blurring of the entities’ legal distinction.” (Dkt. No. 57

at 7).

         In its response in opposition, Plaintiff does not seriously dispute or otherwise call into

doubt the above cited facts. See generally (Dkt. No. 65). Plaintiff does argue, however, that ECS

Corporate “failed to comply with its own corporate formalities in that there is no signed, written

agreement establishing the scope of services it provided to ECS Carolinas, LLP in 2016 and no

clear identification of its corporate officers and structure which would help distinguish it from any

of the other ECS entities.” (Dkt. No. 65 at 7) (citing the unsigned signature pages of the MSA and

further citing—without any parenthetical explanation or pincites—ECS Corporate’s responses to

“Plaintiff’s First Set of Interrogatories and Requests for Production” and “Plaintiff’s First

Supplemental Requests for Production”). Plaintiff also argues that because ECS Corporate states

it provided human resource services to all ECS entities, ECS Corporate was thus responsible for

Weaver’s training regarding property condition assessments. See (id.) (“Jim Carpenter testified




                                                  5
that ECS Corporate, LLC provided HR services to all ECS entities, to include staffing which, but

for the lack of documentation, is at the heart of Plaintiff’s claims against ECS, the failure of Justin

Weaver to properly conduct the Property Condition Assessment stems from an improper selection

of Mr. Weaver to perform said PCA; as well as a failure to properly train and supervise Mr.

Weaver.”) (errors in original).4

        The Court finds that ECS Corporate is entitled to summary judgment on all of Plaintiff’s

claims. Beyond mere speculation, Plaintiff has put forth no record evidence to show ECS

Corporate was involved with the PCR. And beyond stating in a conclusory manner that “ECS

Corporate Services, LLC is part of the whole that has cause [sic] the harm to the Plaintiff,” (Dkt.

No. at 65 at 8) (arguing that “all Defendants appear to have the same address and utilize the same

web address”), Plaintiff has put forth no evidence indicating bad faith, abuse, fraud, wrongdoing,

or injustice resulting from an improper blurring of legal entities. See Hofferth, 2020 WL 1536218,

at *9 (granting summary judgment as to one defendant on Plaintiff’s “single business enterprise

theory” claim noting “Hofferth has provided no evidence of any bad faith, abuse, fraud,

wrongdoing, or injustice resulting from the blurring of the legal distinction between J&J and JJRD.

It is commonplace for companies to establish multiple corporate entities, who maintain individual

corporate identity despite close collaboration between the different entities”); Pertuis, 423 S.C. at

280-81 (“Combining multiple corporate entities into a single business enterprise requires further

evidence of bad faith, abuse, fraud, wrongdoing, or injustice resulting from the blurring of the

entities' legal distinctions.”).




4
  Nowhere in Plaintiff’s opposition does it cogently explain what it means by ECS Corporate’s
“failure . . . to maintain corporate documents” or how such a failure evidences a bad faith blurring
of the various ECS entities.


                                                  6
   IV.      Conclusion

         For the foregoing reasons, the Court GRANTS Defendant ECS Corporate Services, LLC’s

motion for summary judgment (Dkt. No. 57).

         AND IT IS SO ORDERED.

                                                         s/ Richard Mark Gergel
                                                         Richard Mark Gergel
                                                         United States District Judge


July 6, 2021
Charleston, South Carolina




                                              7
